Citation Nr: 0711965	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  99-12 756	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1972 to 
December 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran originally requested a travel Board hearing, but 
subsequently withdrew his hearing request in a written 
statement in June 1999.

This issue was remanded by the Board in August 2003 for 
additional development.


FINDING OF FACT

The veteran does not have a neck disability that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; arthritis of the cervical spine may 
not be presumed to have been incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and October 2004, and August 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the Board's remand and 
subsequent RO actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his claimed 
neck disability, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews and the text of the relevant portions 
of the VA regulations.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  As reflected in the October 2006 SSOC, extensive 
efforts were expended to obtain past private and service 
treatment records.  Many old private records were reported to 
have been routinely destroyed.  Many sources, including the 
Army hospital at Ft. Sill, Oklahoma, reported that no records 
were available.  (Ft. Sill records were later obtained from 
the National Personnel Records Center (NPRC).)  The veteran 
was also afforded an examination in furtherance of his claim.  
VA has no duty to inform or assist that was unmet.

The veteran contends that he injured his neck while in 
service, and that he suffers a related current disability.  
Specifically, he contends that he hurt his neck several times 
while stationed at Ft. Sill in 1972, in Guam in 1975, in the 
course of RECONDO school in 1976.  He also avers that he 
injured his neck while at work in the private sector in 1993 
or 1994.  The veteran's SMRs contain extensive records 
related to bilateral knee complaints and treatment, as well 
as low back complaints, but are silent as regards any 
complaint or treatment related to the neck.  None of these 
treatment records show any relationship between the veteran's 
military service and a current neck disability.

Of record are private treatment records, some of which 
address complaints related to a neck injury incurred as a 
result of a slip and fall accident at work in March 2000.  
The veteran complained at that time of aching, throbbing, and 
burning pain in his upper back and neck, and of popping and 
cracking in the neck.

The veteran was afforded a VA examination in September 2006.  
The examiner noted that the veteran gave a history of falling 
and hurting his neck in 1975, but also noted that there was 
no recorded history of any in-service neck problems.  The 
veteran reported to the examiner that he did not have any 
problems with his neck until 1994, and that he had had a 
"crick in his neck" since 1994.  The veteran reported that 
he did not take anything for his neck, but that medications 
taken for his back helped his neck.  He reportedly gets 
flare-ups four to five times per year caused by trips or 
falls.  He reported that he had had no trauma, injury, or any 
surgery on his neck that he could remember after leaving 
service.  The veteran, a truck driver, complained of 
increasing difficulty in turning his neck while driving.  He 
also complained of neck pain in the course of daily 
activities such as eating, grooming, bathing, toileting, and 
dressing.  

On examination, the veteran's spine length, posture, gait, 
position of the head, and curvature of the spine were within 
normal limits.  There was no evidence of any spasm, pain, or 
tenderness on palpation of the cervical spine.  Range of 
motion testing revealed some limitation of range of motion 
with pain on motion.  Repetitive use caused an increase in 
pain, decreasing range of motion by about five degrees in all 
ranges of motion.  Cranial nerves two through 12 were grossly 
intact, and muscle strength was 5/5 in both upper and lower 
muscle groups, with no evidence of any muscle atrophy.  
Sensations were intact all over, except in the median nerve 
distribution of both hands, which was said to be consistent 
with the veteran's carpal tunnel syndrome.  X-ray examination 
of the cervical spine revealed degenerative joint disease, 
with no fracture.  The examiner evaluated the veteran's 
complaint as chronic strain of cervical spine with limitation 
in function because of pain, mild to moderate.  

The examiner noted that review of all of the veteran's 
medical records revealed no evidence of any neck injury while 
in service, and that the veteran's neck problems did not 
manifest until 1994, about 16 years after leaving service.  
The examiner thus opined that it was not likely that the 
veteran's current neck problems, if any, were traceable to 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, when arthritis is shown to 
a compensable degree within a year of separation from 
qualifying active military service, service incurrence or 
aggravation of the disease will be presumed.  38 C.F.R. 
§§ 3.307, 3.309.  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is evidence of a current diagnosed neck 
disability, described by the September 2006 VA examiner as 
chronic strain of cervical spine with limitation in function 
because of pain.  X-rays show degenerative joint disease.  
However, there is no medical evidence of any related injury 
or disease in service, and there is no medical evidence of a 
nexus between the current disability and any in-service 
disease or injury.  (The 2006 examiner's opinion is 
uncontradicted by the record.)  Additionally, there is no 
showing of arthritis within the one-year presumptive period.  
Without evidence of a related in-service injury or disease, 
and absent medical evidence of a nexus between the current 
disability and the veteran's military service, service 
connection must be denied.

The veteran contends that he has a current neck disability 
that is a result of his military service.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his neck disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's neck disability is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for a neck disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


